
	
		III
		110th CONGRESS
		2d Session
		S. RES. 441
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2008
			Mr. Schumer (for
			 himself, Mrs. Clinton,
			 Mr. Lautenberg, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the New York Giants on their
		  victory in Super Bowl XLII.
	
	
		Whereas, on Sunday, February 3, 2008, the New York Giants
			 defeated the New England Patriots by a score of 17-14 to win Super Bowl
			 XLII;
		Whereas the Giants, who were double-digit underdogs,
			 overcame overwhelming odds to defeat the Patriots;
		Whereas Giants owners John K. Mara and Steve Tisch have
			 built the Giants organization into a championship caliber team;
		Whereas Eli Manning, having led a game-winning drive for
			 83 yards at the end of the fourth quarter, was named the game's Most Valuable
			 Player;
		Whereas David Tyree’s game-breaking catch will forever go
			 down in Super Bowl history as one of the greatest plays ever;
		Whereas the relentless onslaught of the Giants defensive
			 line, highlighted by spectacular plays by Justin Tuck, Osi Umenyiora, and team
			 Captain Michael Strahan, sacked Patriots quarterback Tom Brady 5 times;
		Whereas the Giants capped off an amazing playoff run by
			 winning all 4 playoff games on the road as underdogs;
		Whereas Giants head coach Tom Coughlin, in his first
			 appearance in the Super Bowl, lead his team to victory from the wild card
			 spot;
		Whereas this marks the third time in franchise history
			 that the Giants have won the Super Bowl;
		Whereas the Giants attract fans from New York, New Jersey,
			 and Connecticut to their home games in East Rutherford, New Jersey, and to away
			 games across the country; and
		Whereas Giants fans from across the tri-state region have
			 rallied together to cheer the Giants for coming from behind to win in the
			 biggest upset in Super Bowl history: Now, therefore, be it
		
	
		That the Senate congratulates the New
			 York Giants on their victory in Super Bowl XLII.
		
